Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 15, 18, 21-28, and 34-48 are pending and are allowed herein.
	Claims 36-48 are newly added herein.
	Claims 16, 17, and 29-33 are cancelled herein.
	Claims 15, 18, 26, 27, 34, and 35 are amended herein.
Authorization for this Examiner’s amendment was given in an interview with Maria Smith on 06/17/2021.

The application has been amended as follows: 
15. (Currently Amended) 		A method comprising
administering to a subject suffering from 
	intranasal oxytocin 
wherein the subject has received or is receiving at least one sublingual 5-HT1A partial agonist
16. – 17. (Canceled) 	
18. (Currently Amended) 	The method of claim 15, wherein the step of administering comprises administering both the intranasal oxytocinsublingual 5-HT1A partial agonist
26. (Currently Amended) 	The method of claim 15, wherein the step of administering the intranasal oxytocin occurs approximately 5 minutes to six hours prior to sexual activity. 
27. (Currently Amended) 	The method of claim 26, wherein the step of administering the intranasal oxytocin occurs approximately 30 minutes to 120 minutes, 30 minutes to 60 minutes, or 5 minutes to 20 minutes prior to sexual activity.
29. - 33. (Canceled) 
34. (Currently Amended) 	The method of claim 15, wherein the intranasal oxytocin is administered prior tosublingual 5-HT1A partial agonist
35. (Currently Amended) 	The method of claim 28, wherein the at least one additional agent is administered prior to, subsequent to, or concomitant with (i) the intranasal oxytocin sublingual 5-HT1A partial agonist
36. (New) 	A method comprising administering to a subject suffering from sexual dysfunction at least one sublingual 5-HT1A partial agonist, wherein the subject has received or is receiving intranasal oxytocin, so that the subject receives combination therapy with both. 
37. (New) 	The method of claim 36, wherein the step of administering comprises administering both the at least one sublingual 5-HT1A partial agonist and the intranasal oxytocin to the subject. 
38. (New) 	The method of claim 36, wherein the sexual dysfunction is (i) delayed orgasm and/or (ii) difficulty achieving orgasm and is secondary to current and/or prior use of psychotropic medications.
39. (New) 	The method of claim 36, wherein the subject is a woman. 
40. (New)  	The method of claim 36, wherein the subject is a post-menopausal
41. (New) 	The method of claim 36, wherein the subject does not adequately respond to available medications or is unable to tolerate available medications because of side effects and/or contraindications.
42. (New) 	The method of claim 36, wherein the subject is a male.
43. (New) 	The method of claim 36, wherein the step of administering the at least one sublingual 5-HT1A partial agonist occurs approximately 5 minutes to six hours prior to sexual activity. 
44. (New) 	The method of claim 43, wherein the step of administering the at least one sublingual 5-HT1A partial agonist occurs approximately 30 minutes to 120 minutes, 30 minutes to 60 minutes, or 5 minutes to 20 minutes prior to sexual activity.
45. (New) 	The method of claim 36, further comprising administration of at least one additional agent that (i) modulates one or more of parasympathetic activity, sympathetic activity, or oxytocin secretion and/or (ii) can act as a contextual modifier to augment biological activity of oxytocin.
46. (New) 	The method of claim 36, wherein the at least one sublingual 5-HT1A partial agonist is administered concomitant with the intranasal oxytocin. 
47. (New) 	The method of claim 36, wherein the at least one sublingual 5-HT1A partial agonist is administered prior to the intranasal oxytocin. 
48. (New) 	The method of claim 45, wherein the at least one additional agent is administered prior to, subsequent to, or concomitant with (i) the at least one sublingual 5-HT1A partial agonist and/or (ii) the intranasal oxytocin. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Jirikowski (DE 4321965) (IDS Reference).  Jirikowski teaches oxytocin, and particularly teaches intranasal oxytocin for sexual dysfunction, however, Jirikowski does not provide motivation to utilize said oxytocin in combination with an 5-HT1A partial agonist.  Though there are references that refer to the combination of 5HT1A partial .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/TREVOR LOVE/Primary Examiner, Art Unit 1611